DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8-10 are objected to because of the following informalities:
Claim 1, lines 3-4: “one of the two sleeve openings” would be clearer if recited as “a respective one of the two sleeve openings”
Claim 8, line 2: “one of the two sleeve openings” would be clearer if recited as “a respective one of the two sleeve openings”
Claim 9, lines 2-3: “one of the two sleeve openings” would be clearer if recited as “a respective one of the two sleeve openings”
Claim 10, lines 2-3: “one of the two sleeve openings” would be clearer if recited as “a respective one of the two sleeve openings”
Claim 10, line 4: “the distal end” would be clearer if recited as “the respective distal end”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al. (hereinafter “Leonard”) (US 2010/0050316).
Regarding independent claim 1, Leonard discloses a medical gown (patient gown #30; Fig. 3 shows worn configuration on a user; Fig. 5 shows flattened, unfastened configuration), the gown comprising: a main panel (body #33 is a main panel (Figs. 3 and 5)) defining two sleeve openings (the location near the shoulder area (when worn) of the gown, where the user inserts their arms into the sleeves from the interior of the gown, constitutes a sleeve opening for each sleeve, respectively); and two sleeves (arm panels #32 define sleeves for each arm (Fig. 3)), wherein each of the two sleeves is coupled to a perimetrical edge of one of the two sleeve openings (via arm panel seams #36 and arm hole seams #35 (which would be at the perimetrical edge of a respective one of the sleeve openings)), wherein the main panel and the two sleeves comprise woven nylon 6,6 (Para. 0056 discloses that the woven fabric can include warp yarns that are made of nylon 6-6).
Regarding claim 8, Leonard discloses that each of the two sleeves is sewn to the perimetrical edge of one of the two sleeve openings (Para. 0095 and method claim 25 of Leonard disclose that the fabric blanks are sewn to form the patient gown, which would include the sleeves’ arm panels #32 being sewn along the aforementioned seams #35 and #36 (which would be at the perimetrical edge thereof) to the sleeve openings and body #33).
Regarding claim 11, Leonard discloses that the gown further comprises at least one waist strap coupled to the main panel (gown can include ties #38/39 (Figs. 3 and 5), which are located in a general waist area (i.e. ties are at least one waist strap)).
Regarding claim 12, Leonard discloses that the main panel has two opposing edges, wherein the opposing edges include one or more fasteners for fastening the opposing edges to each other (Fig. 5 shows the flattened layout which is unfastened; the left and right vertical side edges are opposing edges that can be fastened to one another to fasten the gown to the user via snaps, buttons, loop and hook assembles, hooks, zippers, adhesives and the like, which are alternative means than the ties #38, as disclosed in the last 3 sentences of Para. 0068 of Leonard).
Regarding claim 13, Leonard discloses that the one or more fasteners are hook and loop fasteners (as noted above, the last 3 sentences of Para. 0068 of Leonard disclose that the fasteners can be loop and hook assembles (i.e. hook and loop fasteners)).
Regarding claim 14, Leonard discloses that the main panel defines a head opening when the opposing edges are fastened to each other (neck hole #37 is formed when the fasteners are joined between the opposing vertical edges (Fig. 3)).
Regarding claim 15, Leonard discloses that the main panel has two opposing edges, wherein the opposing edges are coupled to each other (Fig. 5 shows the flattened layout which is unfastened; the left and right vertical side edges are opposing edges that can be fastened to one another to fasten the gown to the user via snaps, buttons, loop and hook assembles, hooks, zippers, adhesives and the like, which are alternative means than the ties #38, as disclosed in the last 3 sentences of Para. 0068 of Leonard; when the fasteners are engaged, the opposing edges would be “coupled” to each other, inasmuch as the claim requires).
Regarding claim 18, Leonard discloses that the main panel further defines a head opening (neck hole #37; Fig. 3).
Regarding claim 19, Leonard discloses that the head opening is configured for a head and neck of a person to extend through the head opening when a body of the person is disposed within the main panel (Fig. 3).
Regarding claim 20, Leonard discloses that the main panel is configured to be wrapped around a body of a person when each arm of the person extends through a separate one of the two sleeves (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claim 1 above, and further in view of ASTM F3352-19 (“Standard Specification for Isolation Gowns Intended for Use in Healthcare Facilities”) (attached as NPL).
Regarding claims 2 and 3, Leonard teaches all the limitations of claim 1, as set forth above, but is silent as to whether the gown at least meets ANSI/AAMI PB70:12 for level [1 (claim 2) / 2 (claim 3)] protection under ASTM F3352-19 guidelines.
ASTM F3352-19 teaches a standard specification for isolation gowns intended for use in healthcare facilities (Title of the standard itself), which identifies that there are four levels of barrier properties for isolation gowns specified in ANSI/AAMI PB70 (Section 1.1 of the standard specification).  The standard specification is intended to help protect the patient, the healthcare worker and visitors from the transfer of microorganisms, blood and other body fluids, and other contaminants (introduction on page 1).
Leonard and ASTM F3352-19 teach analogous disclosures in the field of patient gowns.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the patient gown of Leonard so that it meets at least either of level 1 or level 2 of the ASTM F3352-19 standard, in order to protect the user and the user’s surrounding individuals from transfer of microorganisms, blood and other body fluids, and other contaminants, as taught by the standard itself, as noted above.  Examiner notes that claims 2 and 3 do not actually further structurally define the claimed invention in any patentably-distinguishing sense, absent any details in the claims with respect to what structure would differentiate one patient gown from another patient gown, regarding how one would meet the standard and the other would not.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claim 1 above, and further in view of Phukan et al. (hereinafter “Phukan”) (WO 2019/014403 A1).
Regarding claims 4-7, Leonard teaches all the limitations of claim 1, as set forth above, and teaches that the main panel and two sleeves define an inner surface and an outer surface, the inner surface being configured to face a body of a person when the person is wearing the gown, but it silent as to whether one of the inner surface or the outer surface is coated with a silicone material (claim 4), wherein the outer surface is coated with the silicone material (claim 5), wherein the silicone material is a silicone elastomer (claim 6), or wherein the silicone material is a low-cycle fatigue ("LCF") silicone (claim 7).  Leonard does teach that its gown can include an identification #46 on an outer surface (Fig. 5), but is silent to the structural details of the identification, although it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the identification to have been printed onto the woven fabric by at least some known printing process. 
Phukan teaches a liquid silicone rubber (i.e. a silicone elastomer) composition that can be applied to clothing via direct screen printing, wherein the clothing’s textile/fabric would be the substrate onto which the silicone ink base composition may be applied (Paras. 0114-0115 of Phukan).  Phukan teaches that the liquid silicone rubber base can be a commercial curable LSR from Dow Silicones Corporation, Dowsil™ LCF 9800 Textile Printing Ink, which indicates that an LCF silicone is contemplated for use by Phukan (Para. 0136 of Phukan).
Leonard and Phukan teach analogous inventions in the field of textile printing.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have screen printed the identification #46 onto Leonard with the LCF 9800 Textile Printing Ink taught by Phukan (which includes an LCF silicone, as noted above), in order to provide a printed identification that can flex with the surrounding fabric, as well as to provide an advantage of avoiding fiber deterioration after curing (as taught by Phukan in Para. 0143, which attributes this benefit to example 6, wherein example 6 utilized the LCF 9800 Textile Printing Ink (Para. 0136 of Phukan).  As a result of the modification, the gown would have the identification on the outer surface (as noted above), the identification being in the form of a coating of silicone material that includes silicone elastomer in the form of LCF silicone, as explained above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claim 1 above, and further in view of Harreld et al. (hereinafter “Harreld”) (USPN 4,829,602).
Regarding claims 9 and 10, Leonard teaches all the limitations of claim 1, as set forth above, and teaches that each of the two sleeves has a proximal end coupled to the perimetrical edge of one of the two sleeve openings (Figs. 3 and 5) and a distal end opposite and spaced apart from the proximal end (the end of the sleeve, for each sleeve, that is farthest from the main body, is the distal end of each sleeve which is spaced apart (by the length of the sleeve) from the sleeve’s proximal end), but is silent to the distal end of each of the two sleeves including an elastic cuff (claim 9), and silent to each of the two sleeves defining a thumb hole adjacent the distal end (claim 10).
Harreld teaches a hospital gown that includes sleeves that are full length sleeves (#14), wherein the sleeves include an elastic cuff (#54) at the distal end, as well as a thumb hole (thumb opening #50) adjacent the distal end.
Leonard and Harreld teach analogous inventions in the field of hospital gowns.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the full length sleeves of Harreld as a substitution for the short sleeves of Leonard, in order to provide the user with more arm coverage, as well as to provide the user with both the elastic cuff (for snugly surrounding the wrist) as well as the thumb opening to allow the user to prevent the sleeve from sliding up the arm undesirably, and further to prevent the sleeve from twisting about the user’s arm, as taught by Harreld (Col. 4, Lines 28-37 of Harreld). As a result of the modification, the sleeves would each include an elastic cuff and a thumb hole included at the distal end thereof.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claims 1 and 15 above, and further in view of EITHER of Dillon, Jr. (hereinafter “Dillon-934”) (USPN 5,093,934) OR Dillon, Jr (hereinafter “Dillon-315”)(USPN 5,083,315).
Regarding claim 16, Leonard teaches all the limitations of claim 1, as set forth above, but in an alternative interpretation of claim 15, interpreted in conjunction with claim 16 that depends therefrom, Leonard does not teach that the opposing edges are coupled to each other (claim 15), via the opposing edges being sewn to each other (claim 16).
Dillon-934 teaches a garment with a torso section that can be formed by overlapping edges with a seam in the back of the garment (Col. 4, Lines 58-67 of Dillon-934).
Dillon-315 teaches a garment with a torso section that has a back seam #50 that joins opposing edges to one another (Col. 3, Lines 46-49 of Dillon-315).
Leonard, Dillon-934 and Dillon-315 all teach analogous inventions in the field of garments that cover a wearer’s torso in a full encircling manner.  Absent a showing of criticality with respect to the opposing edges being sewn together (Applicant’s Specification and current claims 12-14 indicate that fasteners can alternatively be utilized to join opposing edges of the main panel together, as opposed to sewing), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have converted the openable patient garment of Leonard into a closed, seamed garment (as taught by both/either of Dillon-934 and Dillon-315) that could be donned by the wearer without the need for manipulating multiple fasteners in order to close the opposing edges’ associated opening, and further since the concept of a gown being sewn into its torso’s tubular shape is well known in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claim 1 above, and further in view of Jayaraman et al. (hereinafter “Jayaraman”) (USPN 6,145,551).
 Regarding claim 17, Leonard teaches all the limitations of claim 1, as set forth above.  Leonard does not teach that the main panel is formed from a continuous loop of material.
Jayaraman teaches a process of weaving a garment (which includes a torso portion with arm openings) in a continuous looped manner, wherein the garment has no discontinuities or seams, and is made of a single integrated fabric (Abstract of Jayaraman).
Leonard and Jayaraman teach analogous inventions in the field of woven garments.  Absent a showing of criticality with respect to the main panel being formed from a continuous loop of material (Applicant’s Specification and current claims 12-14 indicate that fasteners can alternatively be utilized to join opposing edges of the main panel together, as opposed to a continuous loop of material), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized Jayaraman’s process of weaving to form the gown of Leonard into a single integrated fabric that has no discontinuities or seams, as taught by Jayaraman, which would result in reduced need for cutting and sewing components together (Col. 1, Lines 53-57 of Jayaraman). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard as applied to claim 1 above, and further in view of Keltner (USPN 3,490,072).
Regarding claim 21, Leonard teaches all the limitations of claim 1, as set forth above, and further teaches that the main panel has a first edge configured to be adjacent the shoulders when the gown is worn by a person and a second edge opposite and spaced apart from the first edge (see Figs. 3 and 5), but is silent to the second edge at least partially defining one or more knee cutouts (Examiner notes that the adjective “knee” does not further structurally distinguish the cutout in any distinguishing sense, from some other form of one or more cutouts).
Keltner teaches a patient gown that has a lower edge that includes a pair of side slits #26, which permit the health worker to be allowed to adequately examine the back or abdomen of the patient, when worn, yet also allow the lower skirt portion of the gown to be in its normal (i.e. extended position) when not being examined so that the user can be more comfortable and the optics of the garment be more attractive, as taught by Keltner (Col. 3, Lines 35-42 of Keltner).
Leonard and Keltner teach analogous inventions in the field of patient gowns.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the slits #26 from the Keltner gown into the bottom edge of the Leonard gown in order to allow the lower portion of the gown to be in its normal (i.e. extended position) when not being examined so that the user can be more comfortable and the optics of the garment be more attractive, as taught by Keltner (Col. 3, Lines 35-42 of Keltner).  As a result of the modification, the second edge (i.e. lower edge) of the main panel would at least partially define two slits, which constitute “one or more knee cutouts” inasmuch as the one or more cutouts have been structurally defined in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of medical gowns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732